A Leader in Cashless Transactions, Networked Services, and Energy Management Creating Value Through Innovation July 22, 2008 With the exception of the historical information contained in this presentation,the matters described herein contain forward-looking statements that involve riskand uncertainties that may individually or mutually impact the matters hereindescribed, including but not limited to the ability of the Company to increaserevenues in the future due to the developing and unpredictable markets for itsproducts, the ability to achieve a positive cash flow, the ability to obtain ordersfor or install its products, the ability to obtain new customers and the ability tocommercialize its products, which could cause actual results or revenues to differmaterially from those contemplated by these statements. Forward Looking Statement 2 Significant Market Opportunity USAT believes that it has a significant opportunity to penetrateseveral large markets, particularly the vending market. 3 Significant Market Opportunity - Vending industry and other unattended markets are large, global and underpenetrated Market is Positioned for Rapid Growth - Driven by technology improvements, consumer demand, improvements in payment card regulations, and vending industry dynamics Market Leader - USAT is a market leader in all of its markets • Vending 90% • Self
